Citation Nr: 1445330	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-42 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for ectatic AICA (anterior inferior cerebella artery) with facial neuralgia, claimed as aneurysm.

2.  Entitlement to service connection for migraine headaches, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to June 1977, and from May 1979 to October 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2013 rating decisions by the Chicago, Illinois RO.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence; the time period lapsed and no additional evidence was received.

The Board notes that the Veteran had an additional period of active duty service from October 1983 to May 1990.  However, his discharge for that period of service was issued under other than honorable conditions and constitutes a bar to the payment of all benefits under the laws administered by VA based on that period of service.  Therefore, any disabilities related to that period of service are not eligible for service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2013).

Based on the Veteran's testimony at the May 2014 Travel Board hearing, it appears that there are private treatment records pertaining to the matters on appeal that are outstanding.  The Veteran testified that he sought treatment at the Washington Hospital Center on several occasions in the mid-1990s; and had pain medication prescribed.  A review of the record found that the AOJ has not sought records of such private treatment.  Treatment records showing the initial diagnosis of a disability for which service connection is sought and records of early prescriptions of medication for the disability are pertinent evidence (the latter for continuity evidence) in the claims for service connection, and must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.

Finally, outstanding records of any VA treatment the Veteran may have received for the disabilities at issue may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for the disabilities on appeal.  

The AOJ should also ask the Veteran to identify all providers of private evaluation and/or treatment he has received for the disabilities at issue, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations, specifically including all records of his treatment at the Washington Hospital Center.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should review the records received pursuant to the above development, and then arrange for any further development suggested by the information therein, including if necessary a new VA examination regarding the nature and likely etiology of his ectatic AICA with facial neuralgia and his migraine headaches.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

